Case 1:21-cr-00195-TFH Document 33 Filed 07/14/21 Page 1of1
NOTICE OF APPEARANCE iNAGRIMINAL CASE

CLERK’S OFFICE
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
WASHINGTON, D.C. 20001

UNITED STATES OF AMERICA

ve. | Criminal Number _it2l-cr-00195~TFH

Salvador Sandoval, Jr.
- (Defendant)

 

TO: ANGELA CAESAR, CLERK

YOU ARE HEREBY NOTIFIED THAT | APPEAR FOR THE DEFENDANT INDICATED
~ ABOVE IN THE ENTITLED ACTION.

| AM APPEARING IN THIS ACTION AS: (Please check one)

(1 cua RETAINED FEDERAL PUBLIC DEFENDER

 

OL (Signature)

PLEASE PRINT THE FOLLOWING INFORMATION:

Larry E. Tanenbaum (D:C. Bar No. 927301)

 

 

 

 

(Altorney & Bar ID Number)
Tobin, O'Connor & Ewing
(Firm Name)
5335 Wisconsin Ave., NW #700
__ Girect Address) ——
Washington DC... 20015
(City) Wate py
(202) 362-5900 - ne

 

(Telephone Number)

 
